Case 1:19-cv-00744-ALC Document 31 Filed 07/11/19 Page 1of1

 

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: "}Al-14
SOUTHERN DISTRICT OF NEW YORK
x
JOHN DOE, :
Plaintiff,
1:19-cv-00744 (ALC)
-against-
ORDER
NEW YORK UNIVERSITY, ET AL.,
Defendants. :
x

 

ANDREW L. CARTER, JR., District Judge:

Pursuant to the pre-motion conference held on July 11, 2019, the parties are hereby
ORDERED to submit a joint status report to the Court on or before July 24, 2019. The status
report should provide the Court with an update on settlement discussions. In addition, Plaintiff

should indicate whether he intends to amend his Amended Complaint.
SO ORDERED.
Dated: July 11, 2019 / (Lae
New York, New York o—~

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
